United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-3394
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                 Kenneth D. Perkins

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                           Submitted: February 11, 2013
                              Filed: March 15, 2013
                                  [Unpublished]
                                  ____________

Before LOKEN, BOWMAN, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

      Kenneth Perkins appeals the sentence imposed by the District Court1 after he
pleaded guilty to escaping from the custody of the transitional halfway house where


      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
he was confined under a federal criminal judgment. See 18 U.S.C. § 751(a). On
appeal, he argues that because the court imposed a three-year period of supervised
release to be served after completion of an eighteen-month term of imprisonment, his
sentence is longer than necessary to serve the goals of sentencing and is thus
substantively unreasonable. We affirm.

       We review the substantive reasonableness of a sentence under a deferential
abuse-of-discretion standard, Gall v. United States, 552 U.S. 38, 51 (2007), and a
sentence within a properly calculated U.S. Sentencing Guidelines range is presumed
to be reasonable, United States v. Petreikis, 551 F.3d 822, 824 (8th Cir. 2009).
Perkins does not contest the Guidelines range recommended in the presentence
investigation report and adopted by the District Court. Rather, Perkins argues that his
sentence became substantively unreasonable when the court imposed a period of
supervised release to be served after his uncontested term of imprisonment. We
conclude that the District Court did not abuse its discretion by imposing the three-
year term of supervised release—a term that was authorized by statute. See 18 U.S.C.
§ 3583(a) (authorizing court to impose a term of supervised release after
imprisonment); id. § 3583(b)(2) (authorizing a term of supervised release not to
exceed three years for a Class D felony). The fact that Perkins would have preferred
a longer term of imprisonment over a term of supervised release does not render
unreasonable a presumptively reasonable sentence.

       To the extent Perkins argues that the court did not adequately consider the
§ 3553(a) sentencing factors, we reject his argument and note that the District Court
stated that it had taken into consideration all of the § 3553(a) factors, particularly
Perkins’s “quite remarkably extensive record” and his apparent unwillingness to
“conform [his] conduct [to] what’s required under the law.” Sent. Tr. at 7.

      For the foregoing reasons, we affirm the judgment of the District Court.
                      ______________________________

                                         -2-